UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7221



DAVID MCKEE,

                                              Plaintiff - Appellant,

          versus


OFFICER WALKER; ARLINGTON COUNTY JAIL,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-04-86)


Submitted:   November 4, 2004            Decided:   November 10, 2004


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David McKee, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              David McKee appeals the district court’s order accepting

the recommendation of the magistrate judge and denying relief on

his 42 U.S.C. § 1983 (2000) complaint.          We have reviewed the record

and find no reversible error.           Accordingly, we affirm for the

reasons stated by the district court.            See McKee v. Walker, No.

CA-04-86 (E.D. Va. July 16, 2004).             We deny McKee’s motion for

appointment of counsel. We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 2 -